Title: To John Adams from Edmund Jenings, 25 April 1779
From: Jenings, Edmund
To: Adams, John


     
      Dear Sir
      Paris April. 25. 1779
     
     I am greatly obliged to You for your favor of the 13 Instant. I am flattered much to find, that my Sentiments meet with your Approbation, the great Part you have taken in the American Question, and your Judgement in it, are such as give You a right to Influence and direct every One interested in the Event.
     Be Assured, Sir, it is my Inclination and Duty to Attend to whatever you may think Adviseable in these trying Times, when more is to be done, if possible, than what has been done, and yet I have Many reasons to make me wish your staying here, where I think disinterested Men are more wanted, than in America, and where there are, I am Affraid, but few of true American Hearts. It is Impossible to say, when a Negociation for peace may be Commencd, nor what turn that Negociation may take, but as it is possible, England may first sound the Sentiments of this Court on that Head, the more of Trust and Knowledge, that are here, the better it will be to prevent any Mischievous Consequence.
     Secret Negocitions, ought, to be sure, be avoided. And that they may not be too secret, there cannot be too many of those, who are trusted by the Congress Knowing of them, and in particular such as You, who have so just an Idea of the Nature of the Alliance, which demands a strict Observance of Faith between France and America, and by Consequence requires, I think, the Participation of France in every thing offered to America. It is possible, that England, who wishes to detach America from France may take Another Course; Her offers will be to America alone, who has Wisdom and Integrity sufficient not to take a determined part, without Communicating with France. This necessarily will produce great Delay, which I think might be avoided, and the Danger too of the whole Negociation, a Momentous business, being entrusted in One Mans Hand, however qualified He may be. If Congress could be induced to give such Instructions, as the Case may require; it Ventured to give Instruction for making the Alliance, why shoud it, not be Able to do the Same for the making a Peace? Such Instructions, we may be assured, will secure its Essential Rights and Interests, in the Plainest Manner, which being Agreed to, and France Acquiescing, a Truce may be immediately made, until the Ratification of the whole is returnd from America. If a Nogociation, is ever to be enterd into, this Seems to me to be the most Expeditious, and that it may be a Safe Way, it will be your part to lay before the Congress all that you have observed in Europe, and the Congress will govern themselves Accordingly, it is for this reason, that tho I regret your going from Hence, I have som Comfort, you may give such Information, as I think is much wanted.
     I concur with You in approving the Conduct of Congress, in declaring their Sense of the Alliance and in their Manner of doing it, which has in it something so particular, as makes people here think, there is Something working, which they do not at present comprehend. This Imagination is Comfirmd, in reading what passed in Congress relative to the Cargoes of the Amphitrite, Seine and others. Whatever is going on I am rejoicd to find the Eyes of our Country open to everything, that they regard Every Event, that the designs of Party may produce against its Interest and Honour.
     Having receivd so favorably One of my productions, I have taken the Liberty of sending to You, by the purser of the Ship Alliance another, printed in the Remembrancer, it is entituld, the ’Spirit and Ressources of G.B. considerd’; I send it to you, as it may Serve to shew you my Sense of the Iniquity and folly of England, altho it may be ineffectual to shew them to the Eyes of the people themselves. It will be translated here and publishd by Genet. I beg you woud Communicate it to my Friend General Gates, to whom I desire to be rememberd with much Esteem, and afterwards Hand it, if you please, to Mr. Carrol of Carrolton.
     I beg I may hold a place in your Confidence and share in your Correspondence.
     
     I pray God to Help you and our Country. I am D Sir Your Most faithful & Obed. Humble Servt
     
      Edm: Jenings
     
    